 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                    CASE NO. 17CR3096 WQH
11                                  Plaintiff,     JUDGMENT AND ORDER
          v.
12
      KEVIN UGURIT FIERRO-
13    MORALES (1)
14                                Defendant.
15
     HAYES, Judge:
16
           IT IS HEREBY ORDERED that the Joint motion (ECF No. 195) to dismiss the
17
     indictment in this case with prejudice is granted. All pending motions are denied as
18
     moot. The Clerk shall close this case.
19
     DATED: November 13, 2018
20
21                                            WILLIAM Q. HAYES
                                              United States District Judge
22
23
24
25
26
27
28

                                                 -1-                            17cr3096WQH
